         Case 4:19-cv-00872-HSG Document 22 Filed 02/20/19 Page 1 of 4



 I   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     SALLY MAGNANI
 3   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 4   MICHAEL P. CAYABAN
     CHRISTINE CHUANG
 5 EDWARD H. OCHOA
     Supervising Deputy Attorneys General
 6 HEATHER C. LESLIE
     JANELLE M. SMITH
 7   JAMES F. ZAHRADKA II
     LEEI. SHERMAN (SBN 272271)
 8 Deputy Attorneys General
      300 S. Spring St., Suite 1702
 9    Los Angeles, CA 90013
      Telephone: (213) 269-6404
10 - Fax: (213) 897-7605
      E-mail: Lee.Sherman@doj.ca.gov
11 I Attorneys for Plaintif!State ofCalifornia

12 I
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14 '
15
16

17      STATE OF CALIFORNIA; STATE OF                              Case No. 3:19-cv-00872
        COLORADO; STATE OF
18      CONNECTICUT; STATE OF                                      NOTICE OF APPEARANCE OF
        DELAWARE; STATE OF HAWAII;                                 EDWARD H. OCHOA AS COUNSEL
19      STATE OF ILLINOIS; STATE OF                                FOR PLAINTIFF STATE OF
        MAINE; STATE OF MARYLAND;                                  CALIFORNIA
20      ATTORNEY GENERAL DANA NESSEL
        ON BEHALF OF THE PEOPLE OF
21      MICHIGAN; STATE OF MINNESOTA;
        STATE OF NEVADA; STATE OF NEW
22      JERSEY; STATE OF NEW MEXICO;
        STATE OF NEW YORK; STATE OF
23      OREGON; and COMMONWEALTH OF
     ,, VIRGINIA;
24
                                              Plaintiffs,
25
                     v.
26
       DONALD J. TRUMP, in his official capacity
27     as President of the United States o'f America;
       UNITED STATES OF AMERICA; U.S.
28
                                                            '
                                                            ....

                                Notice of Appearance of Edward H. Ochoa as Counsel for Plaintiff State of California
                                                                                        (Case No. 3:19-cv-00872)
         Case 4:19-cv-00872-HSG Document 22 Filed 02/20/19 Page 2 of 4



 I . DEPARTMENT OF DEFENSE; PATRICK                        I'
.2
       M. ~HANAHAN; in his offici~l capacity as            I
       Actmg Secretary of Defense; MARKT.              ·   1·




 3     ESPER, in his official capa,city as Secretary of · .

4
       the Army; RICHARD V. SPENCER, in his
       official capacity as Secretary of the Navy;
       HEATHER WILSON, in her official capacity
                                                           II
 5     as Sec,retary of.the Air Force; U.S.
       DEPARTMENT OF THE. TREASURY;
 6
       STEVEN T. MNUCHIN, in his official
 7     capacity as SecreJary of the Department of the
       Treasury; U.S. DEPARTMENT OF THE
 8     lNTERIOR; DAYID BERNHARDT, in his
       official capacity as Acti~g Secretary of the
 9     Interior; U.S. DEPARTMENT OF.
       HOMELAND SECURITY; KIRSTJEN M.
10
       NIELSEN, in her official capacity as Secretary 1.
11     of Homeland Security;

12                                         Defendants.

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28 ·
                                                           2
                                 Notice of Appearance of Edward H. Ochoa as Counsel for Plaintiff State of California
                                                                                         (Case No. 3: l 9-cv-00872)
            Case 4:19-cv-00872-HSG Document 22 Filed 02/20/19 Page 3 of 4



 1       TO THE CLERK OF-THIS COURT AND ALL PARTIES OF RECORD:

2              Please be advised that the attorney listed below should be added as counsel of record for

3        Plaintiff State of California, in the above entitled action, and is licensed to practice in the State of

4        California, ·is admitted to practice in this court, a:nd should be noticed on all further matters in this

5        action that are electronically transmitted via the Case Management/Electronic Case Filing

6 · (CM/ECF) system at the foliowing address:
7              Edward H. Ochoa
               Supervising Deputy Attorney General
 8             600 W. Broadway Ste. 1800
               San Diego, CA 92101
9              Telephone: (619) 738-9323
               E-mail: Ed.Ochoa@doj.ca.gov
IO
1I

12       Dated: February 20, 2019                                   Respectfully submitted,

13                                                                   XAVIER BECERRA
                                                                     Attorney General of California
14                                                                   ROBERT W. BYRNE
                                                                     SALLY MAGNANI .
15                                                                   MICHAEL L. NEWMAN
                                                                     Senior Assistant Attorneys General
16   I
                                                                     EDWARD H. OCHOA
                                                                     CHRISTINE CHUANG
17                                                                   MICHAELP. CAYABAN
                                                                     Supervising Deputy Attorneys General
18

19

20                                                                   ls/Edward H. Ochoa
                                                                     EDWARD H. OCHOA (SBN 144842)
21                                                                   Supervising Deputy Attorney General
                                                                     HEATHER C. LESLIE
22                                                                   JANELLE M. SMITH
                                                                     JAMES F. ZAHRADKA II
23                                                                   LEE l. SHERMAN
                                                                     Deputy Attorneys General
24                                                                        600 W. Broadway Ste. I 800
                                                                          San Diego, CA 92 IO 1
25                                                                      . Telephone': (619) 738-9323
                                                                          Fax: (619) 645-2271
26                                                                   E-mail: J:;d.Qchoa@doj.ca.gov
                                                                     Attorneys for Plaintif!State of California
27

28   1   Notice of Appearance.docx
                                                                3
                                     Notice of Appearance. ofEr'.·.vard H. Ochoa as Counsel for PiaintiffState of California
                                                                                                 (Case No. 3:19-cv-00872)
           Case 4:19-cv-00872-HSG Document 22 Filed 02/20/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

Case Name:         ST A TE of CALIFORNIA et al           No.    19-cv-00872
                   v. TRUMP et al

I hereby certify that on February 20. 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
NOTICE OF APPEARANCE OF EDWARD H. OCHOA AS COUNSEL FOR
PLAINTIFF STA TE OF CALIFORNIA
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General , which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
February 20, 2019, I have caused to be mailed in the Office of the Attorney General's internal
mail system, the foregoing docurnent(s) by First-Class Mail, postage prepaid, or have dispatched
it to a third party commercial carrier for delivery within three (3) calendar days to the fo llowing
non-CM/ECF participants:
Heidi Parry Stern
Solicitor General
Office of the Nevada Attorney General
100 North Carson Street
Carson City, NV 89701-4717



I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that thi s declaration was executed on February 20.2019, at San Diego,
California.



                Charlette Sheppard
                    Declarant

SD2019300132
82123420.docx
